             Case 1:19-cv-04492-PKC Document 76
                                             75 Filed 09/02/20 Page 1 of 1


                                                                              By reason of the automatic stay, the
           ERIN+GREEN+COMITE                                                  September 9, 2020 conference is
                                                                              VACATED.
                                                                              SO ORDERED.
                                                                              Dated: 9/2/2020
+ Via ECF +

September 2, 2020

Honorable P. Kevin Castel
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 11D
New York, NY 10007-1312

         Re:        Arkansas Federal Credit Union v. Hudson’s Bay Co., No. 1:19-cv-04492 (PKC)
                    [Related to No. 1:18-cv-08472 (PKC)]

Dear Judge Castel:

         I represent Plaintiffs Arkansas Federal Credit Union and The Summit Federal Credit Union
(“Financial Institution Plaintiffs”) in the above-referenced action. On behalf of all parties in the
financial institutions action captioned above, I write to update the Court on the status of the
settlement between the Financial Institution Plaintiffs and Defendants. On July 23, 2020, we
reported that the parties reached an agreement-in-principle that will resolve the financial
institution actions on a Class-wide basis. See ECF Nos. 72-73. Since that time, the parties have
continued to negotiate the parameters of the agreement in order to reduce it to writing in a
Settlement Agreement, which will be submitted to the Court for approval.

        By docket entry dated April 24, 2020, the Court set a telephonic status conference in this
matter for September 9, 2020. The parties request that the Court adjourn the September 9 status
conference until after October 5, 2020, at a date and time convenient for the Court, for two
reasons. First, in the interest of efficiency and judicial economy, adjourning this status conference
would afford the parties additional time to negotiate the parameters of the Settlement Agreement
and relieve the Court having to preside over a status conference in a matter that has been settled-
in-principle. Second, on August 5, 2020, a Notice of Suggestion of Pendency of Bankruptcy for
Defendant Lord & Taylor, LLC and Notice of Automatic Stay of Proceedings was filed. See ECF
No. 75. The parties presently intend to petition the Bankruptcy Court to lift this stay and proceed
with settlement. But at this time, holding a status conference may be problematic in light of the
automatic bankruptcy stay.

         Thank you for your attention to this matter.

                                                                Respectfully submitted,
                                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                                /s/ Erin Green Comite
                                                                Erin Green Comite
Cc:      All Counsel of Record (via ECF)


      Scott+Scott Attorneys at Law LLP + 156 South Main St., P.O. Box 192 + Colchester, CT 06415 + 860.531.2632 + ecomite@scott-scott.com
